Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a disciplinary determination finding him guilty of harassment, being out of place and engaging in conduct that disturbs the order of the facility.* The detailed misbehavior report, authored and endorsed by the correction officers involved in the incident, indicates that petitioner was found on an unauthorized court in the yard and became agitated when he was approached and ordered to come off the court. Petitioner then began making harassing statements which caused several inmates in the yard to stop what they were doing and take notice. Contrary to petitioner’s assertion, the misbehavior report and petitioner’s testimony at the hearing provide substantial evidence to support the determination of petitioner’s misconduct (see, Matter of Watson v Morse, 260 AD2d 772; Matter of Rivera v Goord, 245 AD2d 910, 911). Any testimony presented on behalf of petitioner which conflicted with the version of events set forth in the misbehavior report presented a credibility issue for resolution by the Hearing Officer (see, Matter of Torres v Goord, 275 AD2d 840, 841).
Furthermore, the record fails to support petitioner’s assertion that his guilt was predetermined by virtue of bias on the part of the Hearing Officer. Moreover, the Hearing Officer appropriately considered petitioner’s prior disciplinary record in determining the penalty to be imposed (see generally, Matter of Green v Selsky, 257 AD2d 909, lv dismissed 93 NY2d 988). Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mercure, J. P., Peters, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs.

 Petitioner was also charged with, and found not guilty of, disobeying a direct order.